DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-15, 17-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a backplate comprised of, in part, a bottom plate portion provided with a plurality of crisscrossed reinforcing grooves, wherein the plurality of crisscrossed reinforcing grooves comprises a plurality of first grooves sequentially arranged along the first direction and each having a groove body extending along the second direction: and a plurality of second grooves sequentially arranged along the second direction and each having a groove body extending along the first direction: wherein in the plurality of first grooves, a depth of the groove body of the first groove proximate to a center of the backplate is greater than a depth of the groove body of the first groove proximate to the short side of the backplate; wherein the depths of the groove bodies of the plurality of second grooves are all less than a maximum value of the depths of the groove bodies of the plurality of first grooves and greater than a minimum value of the depths of the groove bodies of the plurality of first grooves. Claims 4-5, 7-15, 17-18 and 20-24 are allowed due to their dependency upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875